DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is in response to the communication filed 05/22/2022.
Newly submitted Claim 11, filed 05/22/2022, are acknowledged and accepted.
Claims 9-10 are still withdrawn.

	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (2012/0200910) in view of Fathi et al. (2012/0089180), hereinafter Fathi.
Regarding claim 1, Hayashi discloses, in figures 1 and 5,  a display plasma module with a double-layer microstructure (100, electrophoretic display sheet) (paragraph 0055), comprising a pixel electrode (11, pixel electrode) (paragraph 0055 discloses wherein first electrodes 11 are termed pixel electrodes) and a transparent electrode (21, second electrode) (paragraph 0055 discloses the second electrode has optical transparency) located above the pixel electrode (11, pixel electrode) (paragraphs 0057-0058), wherein a display plasma (50, dispersion medium; 51, electrophoretic dispersion liquid; 5, black particles; and 6 white particles) and a liner frame (60, sealant) surrounding the display plasma (50, dispersion medium; 51, electrophoretic dispersion liquid; 5, black particles; and 6 white particles) are disposed between the pixel electrode (11, pixel electrode) and the transparent electrode (21, second electrode) (paragraphs 0055 and 0056); a plasma barrier array (40, partitions; Examiner notes that figure 1 shows several partitions 40; which form an array) for uniformly dispersing (figure 1 and paragraph 0055) and stabilizing the display plasma (50, dispersion medium; 51, electrophoretic dispersion liquid; 5, black particles; and 6 white particles) is arranged on the pixel electrode (11, pixel electrode) and/or the transparent electrode (paragraph 0057 and figure 1).
Although Hayashi disclose a spacer layer (41, top; i.e. top of the partition) is on top of the plasma barrier array (40, partitions) (paragraph 0058). Hayashi does not disclose that the spacer is adsorbed on the barrier layer.
Fathi discloses disclose a spacer layer (32, raised bumps) is adsorbed on the plasma barrier array (10, AC polymer spheres) (paragraph 0304 and figure 19).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Hayashi with the absorption of Fathi for the purpose of allowing a proper amount of force to be able to separate the substrates.
Regarding claim 2, Hayashi discloses, in figures 1 and 5,  a display plasma module with a double-layer microstructure (100, electrophoretic display sheet) (paragraph 0055), wherein the plasma barrier array (40, partitions) comprises a plurality of plasma barrier frames distributed in an array (Examiner notes that figure 1 shows several partitions 40; which form an array); the pixel electrode (11, pixel electrode) comprises a plurality of pixel electrode units distributed in the array (paragraph 0057 and figure 1); each of the plurality of plasma barrier frames (40, partition) comprises the plurality of pixel electrode (11, pixel electrode) units (paragraphs 0055 and 0057); and the plasma barrier array (40, partitions) on the pixel electrode (11, pixel electrode) covers on a source line (data line) and a gate line (gate line) (paragraph 0058).
Regarding claim 3, Hayashi discloses, in figures 1 and 5,  a display plasma module with a double-layer microstructure (100, electrophoretic display sheet) (paragraph 0055), wherein a width of a plasma barrier frame in the plasma barrier array is between 1 and 30 microns (paragraph 0085 discloses 1-5 µm), a height of the plasma barrier frame (40, partitions) in the plasma barrier array is between 0.1 and 60 microns (paragraph 0085 discloses 10-15 µm).
Hayashi fails to disclose a size of spacer particles in the spacer particle layer is between 1 and 10 microns.
Fathi discloses a size of spacer particles in the spacer particle layer is between 1 and 10 microns (paragraph 0304 discloses 5 micron diameter sphere).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Hayashi with the absorption of Fathi for the purpose of allowing a proper amount of force to be able to separate the substrates.
Regarding claim 4, Hayashi discloses, in figures 1 and 5,  a display plasma module with a double-layer microstructure (100, electrophoretic display sheet) (paragraph 0055), wherein a material of a plasma barrier frame (40, partitions) and the liner frame (60, sealant) in the plasma barrier array (40, partition) is selected from the group consisting of acrylic resin, polyurethane resin, epoxy resin, organosilicon resin, and silica (paragraph 0071 discloses acrylic resin, polyurethane resin, and epoxy resin).
Hayashi fails to disclose spacer particles in the spacer particle layer are polymer microspheres or silica microspheres.
Fathi discloses spacer particles in the spacer particle layer are polymer microspheres or silica microspheres (paragraph 0304 discloses polymer spheres).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Hayashi with the absorption of Fathi for the purpose of allowing a proper amount of force to be able to separate the substrates.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (2012/0200910) in view of Fathi et al. (2012/0089180), hereinafter Fathi as applied to claim 1 above, and further in view of Bao, Jin (CN 107357109), hereinafter Bao.
Regarding claim 5, Hayashi discloses, in figures 1 and 5,  a display plasma module with a double-layer microstructure (100, electrophoretic display sheet) (paragraph 0055), wherein the pixel electrode (11, pixel electrode) is embedded on the thin film transistor (TFT) glass substrate (paragraph 0057), and the pixel electrode (11, pixel electrode) and the display plasma (50, dispersion medium; 51, electrophoretic dispersion liquid; 5, black particles; and 6 white particles) are adhered (figures 1 and 5).
Hayashi does not disclose using a light-shielding insulating adhesive layer to adhere the pixel electrode to the display plasma.
Bao discloses using a light-shielding insulating adhesive layer (6, base glue) to adhere the pixel electrode (5, pixel electrode) to the display plasma 7, electronic ink microcapsule array) (Section: Description, paragraph 5, lines 5-7).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Hayashi with the adhesive of Bao for the purpose of attaching the two elements.
Regarding claim 6, Hayashi discloses, in figures 1 and 5,  a display plasma module with a double-layer microstructure (100, electrophoretic display sheet) (paragraph 0055), wherein the transparent electrode (21, second electrode) comprises a conductive layer overlying the display plasma (50, dispersion medium; 51, electrophoretic dispersion liquid; 5, black particles; and 6 white particles) and the liner frame (60, sealant) (figure 1), and a transparent substrate (2, flat base) overlying the conductive layer (paragraphs 0055 and 0058).
Hayashi does not disclose a display area protective layer is arranged between the liner frame and the conductive layer; and the display area protective layer is arranged between an edge of the display plasma and the conductive layer.
Bao discloses a display area protection layer (18, protective layer) is provided between the liner frame (3, pad frame) and the conductive layer (8, conductive silver paste) (Section: Description, paragraph 5, lines 18-20); and the display area protective layer (18, protective layer) is arranged between an edge of the display plasma (50, dispersion medium; 51, electrophoretic dispersion liquid; 5, black particles; and 6 white particles) (7, electronic ink microcapsule array) and the electrically conductive layer (8, conductive silver paste) (Section: Description; paragraph 5, lines 13-17).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Hayashi with the protective layer of Bao for the purpose of shielding the electrophoretic layer.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (2012/0200910) in view of Fathi et al. (2012/0089180), hereinafter Fathi as applied to claim 1 above, and further in view of KR (101214334 B1), hereinafter KR (‘334).
Regarding claim 7, Hayashi discloses, in figures 1 and 5,  a display plasma module with a double-layer microstructure (100, electrophoretic display sheet) (paragraph 0055), wherein a thickness of the display plasma (50, dispersion medium; 51, electrophoretic dispersion liquid; 5, black particles; and 6 white particles) is between 2 and 70 microns (paragraph 0062); and the display plasma (50, dispersion medium; 51, electrophoretic dispersion liquid; 5, black particles; and 6 white particles) comprises at least two kinds of electrophoretic particles (5, black particles and 6, white particles) with different photoelectric properties (paragraphs 0073 and 0078).
Hayashi does not disclose a viscosity of an electrophoretic liquid in the display plasma (50, dispersion medium; 51, electrophoretic dispersion liquid; 5, black particles; and 6 white particles) 1s between 100 and 100,000 centipoises.
KR (‘334) discloses wherein an electrophoretic fluid in the display plasma (50, dispersion medium; 51, electrophoretic dispersion liquid; 5, black particles; and 6 white particles) has a viscosity of 100-100000 cP (10,000 mPa).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Bao with the flexible circuit board of KR (‘334) for the purpose of affixing electronic components. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (2012/0200910)  in view of Fathi et al. (2012/0089180), hereinafter Fathi as applied to claim 1 above, and further in view of Masuda et al. (JP 2003322883), hereinafter Masuda.
Regarding claim 8, Hayashi discloses all the limitations in common with claim 1, and such is hereby incorporated.
Hayashi does not disclose wherein supporting microspheres are added in the liner frame; the supporting microspheres comprise resin microspheres and glass microspheres; and a diameter of the supporting microspheres is 2-60 microns.
Masuda discloses wherein supporting microspheres are added in the liner frame (spherical spacers) (figure 2); the supporting microspheres comprise resin microspheres and glass microspheres (spherical glass bead); and a diameter of the supporting microspheres is 2-60 microns (The height of the partition wall is adjusted to 0 to 500 µm or less than the diameter used for the spherical spacer which is 1 to 500 µm).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Hayashi with the spherical beads of Masuda for the purpose of forming a counter substrate which improves stability. 

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (2012/0200910)  in view of Fathi et al. (2012/0089180), hereinafter Fathi as applied to claim 1 above, and further in view of Liang et al. (7038670), hereinafter Liang.
Regarding claim 11, Hayashi discloses all the limitations in common with claim 1, and such is hereby incorporated.
Hayashi does not disclose further comprising a light-shielding insulating adhesive layer positioned between the plasma barrier array and the pixel electrode.
Liang discloses further comprising a light-shielding insulating adhesive layer (140, black matrix) (Examiner notes that black matrix has light shielding properties) (col. 14, lines 66-67 and col. 15, lines 1-2) positioned between the plasma barrier array (141, partition walls) and the pixel electrode (col. 15, lines 50-53) discloses the black matrix is applied to the electrode layer with registration to the top of the partition walls).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Hayashi with the light shielding insulating adhesive layer of Liang for the purpose of blocking light and its resistivity to the solvent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/Primary Examiner, Art Unit 2872